Citation Nr: 1759313	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an ankle disorder.

2.  Entitlement to service connection for shin splints. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1996 to November 1998, and from June 2004 to December 2005, including combat service in Kuwait/Iraq from November 2004 to November 2005.  His decorations include the Combat Action Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This case was most recently before the Board in November 2016, when it was remanded for additional development.  It has since been returned to the Board for further appellate action.

In a written statement received in November 2017, the Veteran's representative raised the issue of entitlement to special monthly compensation at the "S" rate, based on housebound status or the need for regular aid and attendance.  The Veteran is advised that such statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  


FINDINGS OF FACT

1.  The Veteran's bilateral ankle disorder was caused by his service-connected right lower extremity paresis.  

2.  The Veteran's bilateral shin splints disorder was caused by his service-connected right lower extremity paresis.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  The criteria for service connection for a bilateral shin splint disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2017).

Legal Criteria 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for disability which is proximately due to, the result of, or aggravated by service-connected disability.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has set forth multiple theories of entitlement for his ankle and shin splint claims.  Specifically, the Veteran asserted that his ankle disorder and shin splints were related to in-service complaints of shin splints, swollen or painful joints, and a possible ankle sprain.  With respect to secondary service connection, the Veteran asserted that his disorders were caused or aggravated by his service-connected right lower extremity paresis.  Given the favorable nature of the Board's decision on the basis of secondary service connection, the Board will not address the theory of direct service connection.

In a May 2013 Board decision, the Board granted service connection for residuals of a TBI, residuals of stroke, and right-sided hemiparesis.  The June 2013 rating decision that implemented the Board's decision, awarded a separate rating for paresis of the right lower extremity.  

A December 2013 VA examination noted that the Veteran's TBI resulted in right hemiparetic gait.  

The Veteran was afforded a VA examination in January 2017.  The VA examiner diagnosed bilateral shin splints and bilateral lateral collateral ligament sprain.  The Veteran reported that his pain in the front lower legs started in 2000 while he was running and training.  He stated that his ankle pain started in 1999 while marching and carrying heavy equipment.  He continued to have ankle and lower leg pain following service.  Service treatment records documented a right ankle sprain in 1997.  The VA examiner opined that the Veteran's ankle and shin splint disorders were not incurred in or caused by service.  The VA examiner found that the Veteran suffered two cerebrovascular accidents with right sided residuals of spastic hemiparalysis in October 2006, following service.  The cerebrovascular accidents left him with an antalgic gait that favored the right side, as well as pronounced spasticity of the right ankle.  The Veteran stated that he experienced shin splints and pain in the ankles due to the antalgic gait and muscle spasticity.  Therefore, the VA examiner opined that the Veteran's shin splints and ankle disorders were more likely than not related to his cerebrovascular accidents with spastic hemiparalysis of the lower extremity.  

Based on the foregoing, the Board finds that the Veteran's bilateral shin splints and bilateral ankle disorder were caused by his service-connected paresis of the right lower extremity.  The evidence of record contains a competent medical opinion which supports the conclusion that the Veteran's bilateral shin splints and bilateral ankle disorders are secondary to his service-connected TBI, residuals of stroke, and right sided-hemiparesis with spasticity.  The January 2017 VA examiner concluded that his bilateral shin splints and bilateral ankle disorders were caused by the service-connected stroke and TBI residuals, specifically his spastic hemiparalysis.  The VA examiner explained that the Veteran had an antalgic gait and favored his right side due to the stroke.  There is no medical opinion of record that contradicts the opinion provided by the January 2017 VA examiner.  Accordingly, the Board finds that service connection is warranted for a bilateral shin splint disorder and a bilateral ankle disorder.  
ORDER

Entitlement to service connection for a bilateral shin splint disorder is granted. 

Entitlement to service connection for a bilateral ankle disorder is granted. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


